Citation Nr: 1117518	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-27 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether the Veteran is eligible for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill).



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel









INTRODUCTION

The appellant is a Veteran who had active military service from July 2006 to December 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 administrative decision by the Department of Veterans Affairs (VA) Muskogee, Oklahoma Regional Office (RO).


FINDINGS OF FACT

The Veteran entered active duty in July 2006 with an active service obligation of six years; he was separated from service for the convenience of the government in December 2008 upon serving 29 months and 18 days. 


CONCLUSION OF LAW

The legal requirements for eligibility for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill) are not met.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7042 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  In the present case, no VCAA notice was sent to the Veteran.  

The United States Court of Appeals for Veterans Claims has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v.  Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Further, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.   Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist.

Legal Criteria, Factual Background, and Analysis

After June 30, 1985, in order to be eligible to receive educational benefits pursuant to Chapter 30, an individual must serve a minimum of two years of active duty, depending on the obligated period of service at the time of induction, and be honorably discharged.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a).

An individual who does not meet the service requirements may still be eligible for basic educational assistance when he is discharged or released from active duty for certain specified reasons.  These include when an individual is discharged or released from active duty (1) for a service-connected disability, (2) for a medical condition which pre-existed service on active duty and which VA determines is not service-connected, (3) discharge or release under 10 U.S.C.A. § 1173 (hardship discharge), (4) for convenience of the government, (5) involuntarily for the convenience of the government as a result of a reduction in force, or (6) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty.  See 38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).  

The length of service required for basic eligibility for educational assistance varies, depending on which exception applies, if one of the exceptions is present.  For example, if an individual is discharged or released from active duty for the convenience of the government, he must complete at least 20 continuous months of active duty if the obligated period of active duty was less than three years, or he must complete at least 30 continuous months of active duty if the obligated period of active duty was at least three years.  38 C.F.R. § 21.7042(a)(5)(iv)(A)-(B).  

The record reflects that the Veteran had an obligated period of service of six years.  The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, shows that he served for 2 years, 5 month, and 18 days.  

In this case, there is no dispute that the period of obligation for the Veteran's term of service which began in July 2006 was for a period of six years, and that he did not complete that six-year obligation.  The sole question to be addressed here is whether there exists an exception to the length of service requirement.  

The DD Form 214 discloses that the Veteran was honorably discharged.  The reason for separation is shown on that document as "enter officer training program."  The separation code was "KGX" (which is a military separation code for "officer commission program"), and the Veteran was discharged under AR (Army Regulation) 635-200 (which sets forth the basic authority for active duty enlisted administrative separations) PARA (Paragraph) 16-2 (which contains the policy for separation based on acceptance into a program leading to a commission or warrant officer appointment.)  In a June 2009 response, the CIV USA HRC (Civilian U.S. Army Human Resources Command) verified that the reason for separation was a "COG (convenience of the government) type of separation; the 20/30 month rule applies."  It is also noted that under the pertinent Army regulations, early separation for further education is addressed in a section under reasons for convenience of government (COG) separations.  See AF 635-200, Chapter 5, Section III, subpart 5-16.  

As noted earlier, where separation is for the convenience of the government, eligibility for educational assistance requires completion of 30 months of continuous service where the obligated period was three or more years.  38 C.F.R. § 21.7042(a)(5)(iv)(B).  However, in this case, the Veteran completed less than 30 months of continuous service.  He does not meet the criteria for eligibility based on release from service for the convenience of the government.

The Veteran served 29 months and 18 days of the 30 months service required with his 6-year obligation for eligibility for Chapter 30 educational assistance.  The service department has determined that he was discharged for the convenience of the government, and was separated by reason of acceptance into a program leading to a commission or warrant officer appointment.  The Board is bound by the service department's determination regarding the reason of the Veteran's separation from the military and is not at liberty to change such determination.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

The Veteran did not serve 30 months, rather, he was 12 days shy of the requisite period of service.  Under the governing law, he is not eligible for education assistance, as his period of actual service falls short of the  period of service required where the discharge is for convenience of the government.  38 U.S.C.A. § 3011(a)(1)(A)(ii).  

The Veteran argues that his "father abandoned" him when he was 16 and he does not have parents to support him or a job while he is a "full-time student aiming for a high GPA (grade point average)."  He further argues that he was only 12 days away from the required 30 months and that he could have "sat around ... waiting if that really would have mattered, but instead [he] separated with the time needed in order to prepare for school."  See February 2009 notice of disagreement and June 2009 VA Form 9.  

While the Board empathizes with the Veteran and is sympathetic to his situation, there simply is no legal basis to find him eligible for Chapter 30 educational assistance.  The regulatory criteria and legal precedent governing eligibility for the receipt of Chapter 30 educational assistance benefits are clear and specific, and the Board is bound by these criteria.  It is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of the law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].

The law is dispositive in this matter.  The Veteran's claim for Chapter 30 educational assistance lacks legal merit, and therefore must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the critical facts are not in dispute, and the law is dispositive, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt do not apply. 


ORDER

Eligibility for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill) is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


